Citation Nr: 1814648	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1995.  Among other decorations, he received the Air Force Commendation Medal with one device, and the Meritorious Service medal with two devices.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming,


FINDINGS OF FACT

The Veteran's present lumbar spine disability is less likely than not related to his 1978 complaints of low back pain.


CONCLUSION OF LAW

The criteria for service connection of a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in May 2012.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for a lumbar spine disability, diagnosed as a herniated disc at L5-S1 with radiculopathy.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be denied.

The Veteran has a present diagnosis of a herniated disc at L5-S1 with radiculopathy, status post diskectomy and spinal fusion.  A review of his service treatment records reveals that in July 1978 he presented with low back pain which he first experienced while playing softball.  No other reports of an in-service injury are of record, and the Veteran has not alleged that he sustained any other back injuries during service besides the July 1978 softball incident.

Because the Veteran has a present diagnosis and an in-service incident, the Board must consider whether there is a causal nexus between the two.

The Veteran was afforded a VA examination in June 2012.  At that time, the examiner conducted an in-person examination and review of the medical record, and stated that the Veteran had low back pain in 1978 while playing softball, Medical records show that his discharge examination in 1995 did not include any complaints or diagnosis of back problems.  An orthopaedic note from 2001 states that a back injury had been sustained six years earlier and the Veteran had experienced back problems since that time.  Particularly, at that time the Veteran reported a 100 pound metal plate fell on his back while he was working for a company in Nevada.  As such, the current back condition is most likely related to the injury in Nevada after service and not related to the reported back pain while in service in 1978 as no further complaints were reported prior to discharge in 1995.

In February 2015, an addendum opinion was obtained which again addressed causal nexus.  The examiner reviewed the Veteran's own statements, along with his medical file, to include his private treatment records to date, and stated that the claimed condition is less likely than not due to the 1978 softball injury.  Specifically the examiner stated that the original injury occurred in 1978, however, at the time of discharge there is no complaint of chronic back pain, and the Veteran checked the box himself denying chronic recurrent pain in his back.  The examiner noted that he was seen in 2001 by an Orthopaedic specialist who stated that he injured his back while at work six years earlier and had chronic back pain since that time.  Thus, there is a 23 year gap from his initial injury to when he reported constant back problems in the medical record.  The records from 1978 indicate that the back injury occurred but resolved after medical care and there are no records to support chronicity.  Therefore, the examiner agreed with the June 2012 examiner that it was less likely than not that the present disability was etiologically related to the 1978 incident.    

The Board finds these opinions to be particularly persuasive.  They were rendered by medical professionals following a thorough review of the evidence of record, to include the Veteran's medical history, physical examination, and the Veteran's own statements and those of his private treating physician; and were rendered in contemplation of known medical principles and methods.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board does acknowledge that in December 2012, the Veteran submitted a statement from his private doctor which stated that in reviewing the Veteran's recollection of the previous events, it sounds more likely that the episode of back pain while on active duty was quite similar to his recent difficulties which resulted in surgery.  The doctor states that, though unable to be absolutely certain, the reported injuries and subsequent treatment and length of time for resolution to occur certainly raises the question over a possible service connection to his back problems.  The Board finds this opinion to be less persuasive than the VA medical examiner's opinions.  Although the physician has treated the Veteran for a long period of time, the opinion itself is based exclusively on the Veteran's lay statements regarding continuity since service.  As discussed in more detail below, the Board finds these statements to be less than credible, as they are not supported by the evidence of record.  Further, a review of the Veteran's private treatment records indicate that the Veteran was diagnosed with an initial recurrent herniation in 2001, which at that time was attributed to his work lifting and carrying mail for the United States Postal Service (that record also indicated that the Veteran had injured his back in a work accident approximately 6 years earlier).  Therefore, to the extent that this opinion does not address the Veteran's complete medical history, the Board finds it less persuasive.  See Nieves-Rodriquez, supra.  

Further, the Board observes that the private opinion does not go so far as to say that it is at least as likely as not that the present disability is etiologically linked to the 1978 softball incident, it merely states that it is similar in nature to that incident.  That the Veteran may have sustained a back injury in 1978, which then resolved, and then sustained a second back injury many years later which resulted in similar symptoms does not imply that the two injuries are related.  So to state that they seem similar to each other does not actually address causal nexus for purposes of service connection.  As the private physician said, it raises the question of a possible link, but the doctor does not go so far as to actually state that they are at least as likely as not related.  Therefore, this opinion is of less value to the Board in adjudicating the claim than the VA medical opinions which actually address the issue in question.  

The Board acknowledges the Veteran's own statements regarding continuity of symptoms since service, but finds those to be less than credible.  A Veteran, as a lay person, is certainly competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, once competency is established, the Board must consider credibility.  In this case, the Veteran's statements that he has experienced pain since service are not supported by the evidence of record.  The only complaint of back pain during service occurred between July and August of 1978.  For the next 17 years he did not report any low back pain or other symptoms of a low back injury, despite reporting multiple other health concerns, to include various physical injuries.  In his 1995 separation examination he personally checked the box that stated he did not experience recurrent back pain.  Further, he did not report any low back issues at that time, despite reporting several other medical concerns upon separation.  

Finally, his own private treatment records do not support a finding of chronicity.  He did not report low back pain until 2001, which he then attributed to carrying mail and/or his work injury six years earlier.  Subsequent back pain in the private records is attributed to other injuries, including playing basketball as recently as 2010.  In short the Board finds the Veteran's report of pain since his initial injury in 1978 to be less than credible and cannot rely upon them in adjudicating this claim.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, and lay statements made during treatment).  

Finally, to the extent that the Veteran, himself, asserts that his present low back disability was caused by his 1978 softball incident, the Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his present low back disability, especially in light of the VA examiners' conclusions to the contrary and the fact that the evidence fails to demonstrate a continuity of symptomatology since service.  See id.  

In sum, the Board has considered all of the evidence of record, and finds that it does not support a finding that the present disability is more likely than not related to his 1978 complaints of low back pain.  As such, the Board must deny the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a lumbar spine disability is denied.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


